IN THE UNITED STATES COURT OF APPEALS
                         FOR THE FIFTH CIRCUIT



                              No. 96-60858
                          Conference Calendar



ROBERT L. BIGSBY,

                                           Plaintiff-Appellant,


versus

MARVIN T. RUNYON, Postmaster General;
UNITED STATES POSTAL SERVICE;
NATIONAL RURAL LETTER CARRIER’S ASSOCIATION,

                                           Defendants-Appellees.


                        - - - - - - - - - -
           Appeal from the United States District Court
             for the Northern District of Mississippi
                     USDC No. 1:94-CV-278-D-D
                        - - - - - - - - - -
                          October 21, 1997
Before POLITZ, Chief Judge, and WIENER and DENNIS, Circuit Judges.

PER CURIAM:*

     Robert Bigsby appeals the district court’s imposition of

sanctions.     We have reviewed the record and briefs, and we

conclude that the district court’s decision to impose sanctions

was not an abuse of discretion.     See Krim v. BancTexas Group,

Inc., 99 F.3d 775, 777 (5th Cir. 1996); Natural Gas Pipeline Co.

of America v. Energy Gathering, Inc., 2 F.3d 1397, 1411 (5th Cir.

     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                           No. 96-60858
                               - 2 -

1993).   Bigsby’s appeal is without merit and therefore frivolous.

See Howard v. King, 707 F.2d 215, 219-20 (5th Cir. 1983); see 5TH

CIR. R. 42.2.

     Bigsby’s history of frivolous filings demonstrates that he

is a vexatious and harassing litigant.    Accordingly, Bigsby is

BARRED from filing any pro se civil appeal in this court without

the prior written approval of a judge of this court in active

service.   Further he is BARRED from filing any pro se initial

civil pleading in any court which is subject to this court’s

jurisdiction, without the advance written permission of a judge

of the forum court.   The clerk of this court and the clerks of

all federal district courts subject to the jurisdiction of this

court are directed to return to Bigsby, unfiled, any attempted

submission inconsistent with this bar.

     APPEAL DISMISSED; SANCTIONS IMPOSED.